DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-4, 6, 7, 10-15, 18, 19, 21, 31, 36, 40, 43 and 51, filed 21 May 2020, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10-15, 19, 31, 36, 43 and 51 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cleary et al (“Cleary”; WO 2016/154040; applicant’s IDS).
With regard to claims 1, 2, 7 and 15 Cleary teaches a method of differentially labeling RNA comprising introducing into a cell or tissue of interest the enzymes cytosine deaminase (CD) and uracil phosphoribosyltransferase (UPRT), followed by administration of a nucleoside analog such as cytosine such that said enzymes convert the cytosine to uridine, which are subsequently incorporated into RNA. See ¶¶ 10-12 of Cleary. Cleary teaches that the nucleoside analog (i.e. cytidine) may be further labeled with a moiety such as chloro, bromo, or fluoro at ¶ 13. Cleary teaches kits for detection and/or purification of RNAs that are so labeled at ¶ 14.
With regard to claim 6, Cleary teaches supplementing cell culture medium with nucleosides such as thymidine, which comprises thymine. See ¶ 42 of Cleary.
With regard to claim 10, Cleary teaches sequencing the labeled an isolated RNA at ¶ 10.
With regard to claims 11-13, Cleary teaches subjecting the isolated and tagged RNA to reverse transcription, RT-PCR, and amplification at ¶¶ 66 and 67.
With regard to claim 14, Cleary teaches performing microarray analysis of the tagged RNA at ¶¶ 68 and 69.
With regard to claim 19, Cleary teaches separation of the labeled RNA of interest by affinity chromatography using antibodies at ¶ 60
With regard to claim 31, Cleary teaches labeling and isolating RNA from cells of interest that are in vivo. See ¶¶ 17, 43, 46 and 47 for example.
With regard to claim 36, Cleary teaches labeling and isolating RNA from cells of interest that are in vitro. See ¶ 17 and 43 for example.
With regard to claim 43, Cleary teaches that the analog may be injected into an animal at a dose of up to 500 mg/kg body weight at ¶ 48.
With regard to claim 51, Cleary teaches that the label administered to cells and/or animals can be incorporated in harvested between about 2 and about 8 hours.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 10-15, 18, 19, 21, 31, 36, 40, 43 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary (supra) as applied to claims 1, 2, 6, 7, 10-15, 19, 31, 36, 43 and 51 above, and further in view of Darzynkiewicz et al. (“Darzynkiewicz”; U.S. Patent Number 6,417,343).
The invention of claims 1, 2, 7, 10-15, 19, 31, 36, 43 and 51 and their rejection as being anticipated by Cleary is relied upon as discussed above.
With regard to claims 3 and 4, Cleary teaches isolation of halogenated uridine-tagged RNA as discussed above in the anticipation rejection, but does not teach contacting cell lysate comprising the RNA sample with an antibody directed to halogenated uridine-tagged RNA for separation. 
With regard to claims 18 and 21, Cleary teaches isolation of halogenated uridine-tagged RNA as discussed above in the anticipation rejection, but does not specifically teach using an anti-BrdU antibody for separation or separation by immunoprecipitation. 
Regard to claim 40, Cleary teaches that the tissue and/or cells of interest may be in vitro, but does not teach contacting said tissue and/or cells with the halogenated cytosine at a concentration of up to about 500 µM.
Darzynkiewicz teaches (throughout) labeling RNA in target cells of interest comprising the administration of (inter alia) halogenated uridine to said cells, such that the halogenated nucleotide is incorporated into said RNA, whereupon said RNA may be isolated with the use of an anti-BrdU antibody using methods that include immunoprecipitation. See Figs. 1 and 5 for example.
It would have been obvious to one of ordinary skill in the art to use an anti-BrdU antibody as taught by Darzynkiewicz in order to isolate RNA labeled with halogenated uridine as taught by both Cleary and Darzynkiewicz. One of ordinary skill in the art would have had a reason to do so, since both Cleary and Darzynkiewicz teach methods for isolating RNA labeled with halogenated uridine, and both teach the use of antibodies to do so. One of ordinary skill in the art would have considered the use of the anti-BrdU antibody used by Darzynkiewicz in the methods of separation taught by Cleary as an example of combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would understand that the anti-BrdU antibody used by Darzynkiewicz would be easily substitutable in the methods of immune-affinity selection taught by Cleary, since all required reagents are disclosed in the combination of Cleary and Darzynkiewicz and readily available, and the steps required to carry out the method are taught in the same combination and would require minimal adaptation. Accordingly, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633